


EXHIBIT 10.3

 

December 16th, 2009

 

 

Amendment to Share Exchange Agreement dated August 24, 2007

 

 

Whereas, IA Global, Inc. and Raymond Pedersen entered into a Share Exchange
Agreement on August 24, 2007 related to his ownership in Slate Consulting Co
Ltd.

 

 

Whereas, IA Global, Inc. acquired a 20.25% interest in Slate Consulting Co Ltd
by acquiring 40,500 shares in exchange for 3,600,000 shares of IAO common stock.

 

 

Whereas, the parties desire to amend the Share Exchange Agreement as follows:

 

 

1.  Slate Consulting Co Ltd agrees to pay IA Global, Inc. 1 Million IAO shares
and 5 million Yen . Slate Consulting Co Ltd will reacquire 40,500 shares of
Slate Consulting owned by IA Global, Inc.

 

2.  Slate will pay IAO on the following schedule: 1 Million IAO shares: December
31st 2009. 500 000 Yen January 31st, 2010. 1.5 Million Japanese Yen April 30,
2010 and 3 Million Japanese Yen July 31st, 2010.

 

3.  Ray Pedersen and Slate Consulting Co Ltd. agree to not sell or transfer any
IAO shares until August 1, 2010.

 

4.  The Amendment and the Share Exchange Agreement, Management Services
Agreement, and Right of First Refusal Agreements dated August 24, 2007 are the
only agreements between the parties.

 

 

Agreed,

 

 

IA Global

 

 

By: /s/ Brian Hoesktra

Name: Brian Hoekstra

Ray Pedersen

 

 

By: /s/ Ray Pedersen

Ray Pedersen

Slate Consulting Co Ltd

 

 

By: /s/ Ray Pedersen

Ray Pedersen ,

Chief Executive Officer

 

--------------------------------------------------------------------------------